
 
Exhibit 10.1
  
FUNDING AGREEMENT


FUNDING AGREEMENT (this “Agreement”), dated as of June 27, 2011, between Forex
Capital Markets LLC, a Delaware limited liability company (“FXCM” or the
“Settling Party”), and the individuals listed on Schedule A hereto (the “Funding
Members”).
 
WHEREAS, FXCM entered into an Offer of Settlement (the “NFA Settlement”) with
the National Futures Association (“NFA”) on June 22, 2011, a copy of which is
attached hereto as Exhibit A;
 
WHEREAS, FXCM has entered into settlement discussions (the “CFTC Settlement
Discussions”) with the Commodity Futures Trading Commission (“CFTC”);
 
WHEREAS, pursuant to the NFA Settlement, within thirty (30) days of a Decision
(as that term is defined therein) by NFA to accept the Settlement, FXCM shall
make a good faith effort to credit the accounts of certain of its customers (the
“Credited Accounts”) and pay $2,000,000 to NFA as a civil sanction;
 
WHEREAS, FXCM further anticipates that the CFTC Settlement Discussions will
require FXCM to pay $6,000,000 to CFTC as a civil monetary penalty (together
with the NFA civil sanction, the “CMP”);
 
WHEREAS, the Funding Members wish to fund FXCM up to $8,000,000 for the Credited
Accounts and $8,000,000 for the CMP, for a total of $16,000,000 (collectively,
the “Anticipated Settlement Amount”);
 
WHEREAS, FXCM has established a reserve of approximately $16,000,000 (the “FXCM
Reserve Account”), which has been accounted for in its financial statements, and
allocated to the capital accounts of the Funding Members to cover the costs of
the Anticipated Settlement Amount; and
 
WHEREAS, in order to fund the FXCM Reserve Account, each Funding Member shall
contribute their portion of the Anticipated Settlement Amount to their FXCM
Holdings LLC Capital Account (as that term is defined in the FXCM Holdings LLC
Third Amended and Restated LLC Agreement), as provided in Schedule A attached
hereto (the “Funding Member Contribution Schedule”);
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto agree as follows:


1.  
Funding.   At such time when NFA accepts the NFA Settlement, FXCM shall provide
notice to each of the Funding Members. Within ten (10) days of receiving the
notice, or as soon as  practical thereafter, each of the Funding Members shall
wire, or shall have had previously wired,  their portion of the entire
Anticipated Settlement Amount as set forth in Schedule A attached hereto,
pursuant to Section 2 below.



2.  
Payments.  All payments by the Funding Members’ Capital Accounts pursuant to
this Agreement shall be made by wire transfer to the following FXCM Reserve
Account:

 

   Bank:   Bank of America      Beneficiary:  Forex Capital Markets LLC    
 Beneficiary Account #:  009420391010      Fedwire ABA #: (Domestic)  026009593
     SWIFT Code: (International)  BOFAUS3N  

                                                                                                                                                                                         

3.  
True-Up. FXCM shall calculate the difference, if any, between the final amounts
paid, in the aggregate, to the Credited Accounts, to the NFA and CFTC (the
“Final Settlement Amount”) and the Anticipated Settlement Amount, within sixty
(60) days of payment of the Final Settlement Amount. If there is any positive
difference between the Final Settlement Amount and the Anticipated Settlement
Amount, FXCM shall promptly reimburse each of the Funding Member’s Capital
Accounts in accordance with the Funding Member Contribution Schedule in Schedule
A attached hereto. If, however, if there is any negative difference between the
Final Settlement Amount and the Anticipated Settlement Amount, FXCM and the
Funding Members agree to enter into further good faith discussions regarding any
additional funding needed to satisfy FXCM’s settlement obligations thereunder.



4.  
Representations.   Each of the parties hereto represents and warrants that they
have the ability, power and authority to enter into the transactions
contemplated by this Agreement.

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
5.  
Successors and Assigns.   This Agreement shall be binding upon each of the
Funding Members, their successors and assigns and all rights against each of the
members arising under this Agreement shall be for the sole benefit of FXCM.


6.  
Governing Law.   This Agreement shall be governed by the law of the State of New
York, without regard to the conflict of law principles thereof.



7.  
Amendment.  This Agreement can be amended or modified only by an instrument in
writing signed by all of the parties hereto.



8.  
Counterparts.  This Agreement may be executed in one or more counterparts, all
of which should be considered one and the same agreement, it being understood
that all parties need not sign the same counterpart.



9.  
Invalidity or Unenforceability. Any provision hereof which is prohibited,
invalid or unenforceable shall be ineffective only to the extent of such
prohibition, invalidity, or unenforceability without invalidating the remaining
provisions hereof.



10.  
Entire Agreement. This Agreement (including all Exhibits, Schedules, amendments
and attachments hereto) represents the entire agreement by and between the
parties with respect to the subject matter hereof, and supersedes all prior
agreements, understandings, representations, warranties, requests for proposal
and negotiations, if any.





 [Remainder of page intentionally left blank]
 
 
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first written above.


FOREX CAPITAL MARKETS LLC


/s/Dror Niv
By: Dror Niv






FUNDING MEMBERS


/s/Dror Niv
By: Dror Niv




/s/David Sakhai
By: David Sakhai




/s/William Ahdout
By: William Ahdout




/s/Kenneth Grossman
By: Kenneth Grossman




/s/Eduard Yusupov
By: Eduard Yusupov




/s/Michael Romersa
By: Michael Romersa
 
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE A

                     
Dror Niv
 
25.641026%
   
Eduard R. Yusupov
 
22.564103%
   
David K. Sakhai
 
17.179487%
   
William Ahdout
 
14.358974%
   
Kenneth A. Grossman
 
3.076923%
   
Michael Romersa
 
17.179487%
       
 
 
100.000000%
 
                                                                               
 


 
 
 
 

--------------------------------------------------------------------------------